Citation Nr: 1202821	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

3.  Whether new and material evidence has been received to reopen a claim of service connection for anemia.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected polycystic ovaries with hirsutism.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and bipolar disorder (previously claimed as depression), to include as secondary to the service-connected polycystic ovaries with hirsutism.

6.  Entitlement to service connection for asthma, to include as secondary to the service-connected left sinusitis.

7.  Entitlement to service connection for an overactive bladder.

8.  Entitlement to an increased rating for the polycystic ovaries with hirsutism, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for the left sinusitis, currently evaluated as 0 percent disabling.

10.  Entitlement to an increased rating for the residuals of a left broken wrist, currently evaluated as 10 percent disabling.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to June 2001.

The Veteran's overactive bladder and polycystic ovaries claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's remaining claims on appeal come before the Board from a September 2007 rating decision of the VA RO in Atlanta, Georgia.  

The appeal is currently under the jurisdiction of the RO in Baltimore, Maryland.  However, the Veteran has since relocated.  Thus, the jurisdiction of this appeal should be transferred to the Atlanta, Georgia, RO. 

The Veteran was afforded a Board Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is currently of record.  At the Board hearing, the Veteran did not testify on the issue of whether new and material evidence has been received to reopen a claim of service connection for anemia.  In a November 2011 letter, the Veteran requested a Board videoconference hearing at the Atlanta, Georgia, RO on the anemia issue.  Therefore, this issue will be addressed in the Remand section of this decision. 

At her March 2011 Board hearing, the Veteran testified that her service-connected left sinusitis and residuals of a left broken wrist interfered with her employment.  Specifically, the Veteran indicated that these service-connected disabilities force her to be frequently absent from work.  These statements raise a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only depression.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the depression claim has been recharacterized to include the Veteran's current diagnoses of depression, PTSD, and bipolar disorder.  

The RO certified this appeal to the Board in December 2010.  Since that time, the Veteran submitted additional medical and lay evidence.  However, she waived her right to have the RO initially consider this evidence in a statement dated in October 2011.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of: (1) whether new and material evidence has been received to reopen a claim of service connection for anemia; (2) entitlement to service connection for hypertension, to include as secondary to the service-connected polycystic ovaries with hirsutism; (3) entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, to include as secondary to the service-connected polycystic ovaries with hirsutism; (4) entitlement to service connection for asthma, to include as secondary to the service-connected left sinusitis; (5) entitlement to service connection for an overactive bladder; (6) entitlement to an increased rating for the polycystic ovaries with hirsutism, currently evaluated as 10 percent disabling; (7) entitlement to an increased rating for the left sinusitis, currently evaluated as 0 percent disabling; (8) entitlement to an increased rating for residuals of a left broken wrist, currently evaluated as 10 percent disabling; and, (9) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied service connection for depression and hypertension.

2.  The evidence pertaining to the Veteran's hypertension and depression submitted subsequent to the February 2002 rating decision was not previously submitted, bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision that denied service connection for depression and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claims of service connection for depression and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In a February 2002 rating decision, the RO denied service connection for hypertension and depression.  The Veteran was advised that the records did not establish that these disorders occurred in or were caused by her active military service.  Additionally, there was no evidence that the Veteran's hypertension was diagnosed within one year following her military discharge.  She was advised of her appellate rights.  The Veteran did not appeal this decision and it became final.  

In October 2006, the Veteran filed to reopen her previously denied claims of service connection for hypertension and depression.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the record since the June 2002 denial: VA and private medical records, lay statements, an unrelated private medical opinion, Internet articles, Board hearing transcript, and unrelated VA examinations.  This evidence is new because it has not been previously submitted.  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claims.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new medical evidence establishes that the Veteran has continued to receive treatment for her depression and hypertension.  Throughout her appeal, the Veteran has asserted that her hypertension and depression were directly incurred during her active military service.  The Veteran has also indicated that these disorders are secondary to her already service-connected polycystic ovaries with hirsutism.  The Veteran's assertions are presumed credible for the purposes of reopening these claims.  Justus, 3 Vet. App. at 513.  The Veteran has never been afforded VA medical opinions for these claims.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen her claims, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claims for service connection for hypertension and depression are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claims must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claims on remand.


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claims for service connection and then remanding the claims for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hypertension is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for depression is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

First, in regards to the anemia issue, a remand is required in order to afford the Veteran a Board videoconference hearing at the RO in Atlanta, Georgia.  In her October 2008 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing before a VLJ.  The Veteran was afforded a Board Central Office hearing in March 2011.  However, at the Board hearing, the Veteran was not given the opportunity to testify on the anemia issue.  Following the hearing, in a November 2011 letter, the Veteran requested a Board videoconference hearing at the local RO on this issue.  To date, the Veteran has not been scheduled for a hearing.  Therefore, a remand is required in order to afford the Veteran her clearly requested Board videoconference hearing at the RO in Atlanta, Georgia.  The hearing should be scheduled in Atlanta, Georgia, since the Veteran has relocated to the Georgia.

Second, the Veteran has not been provided proper VCAA notice for her acquired psychiatric disorder claim - specifically, notice regarding establishing service connection for PTSD.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159; see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Third, the claims file currently contains the Veteran's July 2008 authorization to obtain the private treatment records from Ten Broeck Hospital (on VA Form 21-4142) for her depression.  To date, the RO has not made an attempt to obtain these records.  Upon Remand, the RO/AMC should obtain these private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Fourth, a remand is required in order to afford the Veteran VA examinations to determine the etiology of her currently diagnosed asthma, hypertension, and acquired psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, the Veteran was recently diagnosed with hypertension by the VA Medical Center (VAMC) in October 2008.  Further, according to the VA list of her current diagnoses, as of July 2008, the Veteran had also been diagnosed with depression, PTSD, bipolar disorder, and asthma.  

In regards to in-service incurrences of these disorders, the Veteran's service treatment records (STRs) document that the Veteran sought in-service treatment in October 1999 for her depressive symptoms.  She was provided a mental health evaluation and diagnosed with "occupational problems."  The claims file does not document any other complaints of or treatment for an acquired psychiatric disorder, asthma, or hypertension.  The Veteran's May 2001 military separation examination was normal.  However, in her May 2001 Report of Medical History, the Veteran reported experiencing high blood pressure, depression, and nervousness.  Further, throughout her appeal, the Veteran described a continuity of symptomatology for all of these disorders, both during her military service and since her military discharge.  

Additionally, the Veteran asserts that her hypertension and acquired psychiatric disorder are due to her already service-connected polycystic ovaries with hirsutism.  She also testified that her current asthma is due to her already service-connected left sinusitis.  Post-service, in May 2011, the Veteran's private physician's assistant (PA-C), J.W., submitted a medical opinion following a physical examination of the Veteran.  J.W., PA-C determined that "asthma does not cause sinusitis."  However, he did state that these conditions are "linked."  J.W., PA-C did not review the claims file, but this opinion does provide some indication that the Veteran's asthma may be linked to her service-connected left sinusitis.  

Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the etiology of her currently diagnosed asthma, acquired psychiatric disorder, and hypertension.  The Veteran has never been afforded VA medical opinions for these claims.  A VA examination is necessary to determine whether these disorders are related to the Veteran's active military service, to include her service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Fifth, the July 2008 rating decision denied the Veteran's claims of: (1) entitlement to service connection for an overactive bladder, and (2) entitlement to an increased rating for the polycystic ovaries with hirsutism, currently evaluated as 10 percent disabling.  The Veteran filed a timely Notice of Disagreement (NOD) in August 2008 with these denials.  In response, the RO never issued a Statement of the Case (SOC) addressing the issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that these claims must be remanded for the RO to issue a SOC directly addressing the issues.  Id.

Sixth, in regards to the left sinusitis and left wrist claims, the Veteran's last VA examination to assess the current severity of these service-connected disabilities was in June 2007.  This evidence is inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  At her March 2011 Board hearing, the Veteran requested new examinations.  Therefore, the Board finds that new VA examinations are required to assess the current levels of severity of the Veteran's service-connected disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, in regards to the left wrist claim, the Veteran is currently rated under 38 C.F.R. § 4.71a, DC 5215, which considers the Veteran's limitation of motion of the left wrist in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of the Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Therefore, on Remand, the VA examination should also determine whether any pain found to be present could significantly limit her functional ability during flare-ups or upon repetitive motion of the left wrist.  

At the March 2011 Board hearing, the Veteran also testified that she currently experiences carpel tunnel syndrome, numbness, shooting pain from her wrist to her elbow, and arthritis in her left wrist.  The Veteran argued that these symptoms are related to her service-connected residuals of a left broken wrist, and should be rated accordingly.  Therefore, upon Remand, the VA examination should also address and consider whether these symptoms are additional manifestations of the service-connected left wrist disability.

In regards to the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

A remand is also required in order to afford the Veteran a VA examination to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment.  At her March 2011 Board hearing, the Veteran testified that her service-connected left sinusitis and residuals of a left broken wrist interfered with her employment.  Specifically, the Veteran indicated that these service-connected disabilities force her to frequently be absent from work.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of her service-connected disabilities on her employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Finally, the most recent outpatient treatment records from the VAMC in Baltimore, Maryland, are dated from April 2011.  The most recent outpatient treatment records from the VAMC in Atlanta, Georgia, are dated from July 2011.  All pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).


Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the claims of: (1) entitlement to service connection for an overactive bladder, and (2) entitlement to an increased rating for the polycystic ovaries with hirsutism, currently evaluated as 10 percent disabling.  Advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of these claims expires.  If the Veteran perfects her appeal by submitting a timely Substantive Appeal, then the RO should return the claims to the Board for the purpose of appellate disposition, if the claims remain denied.

2.  Schedule the Veteran for a Board videoconference hearing in Atlanta, Georgia, for testimony only on the issue of whether new and material evidence has been received to reopen a claim of service connection for anemia.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.

3.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to an acquired psychiatric disorder, to include PTSD.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

4.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

5.  Obtain all pertinent VA outpatient treatment records from the Baltimore, Maryland, VAMC since April 2011 that have not been secured for inclusion in the record.
Obtain all pertinent VA outpatient treatment records from the Atlanta, Georgia, VAMC since July 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  Obtain and update all private treatment records.

Specifically, the RO/AMC should make an attempt to obtain the records from Ten Broeck Hospital in Jacksonville, Florida, where the Veteran was treated for her depression.  The authorization to obtain these records is currently in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

7.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of her hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed hypertension was incurred during the Veteran's period of active duty from November 1993 to June 2001?

(b)  Is it at least as likely as not that the Veteran's currently diagnosed hypertension is due to her service-connected polycystic ovaries with hirsutism?  
      
(c)  Is it at least as likely as not that the Veteran's currently diagnosed hypertension is permanently aggravated by her service-connected polycystic ovaries with hirsutism?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and the internet articles provided by the Veteran.  The examiner is asked to comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  Schedule the Veteran for a VA psychiatric examination with an appropriate expert to determine the etiology of her acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder was incurred during the Veteran's period of active duty from November 1993 to June 2001?  Discuss the in-service October 1999 mental health evaluation.

(b)  Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder is due to her service-connected polycystic ovaries with hirsutism?  
      
(c)  Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder is permanently aggravated by her service-connected polycystic ovaries with hirsutism?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and the internet articles provided by the Veteran.  The examiner is asked to comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

9.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of her asthma.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed asthma was incurred during the Veteran's period of active duty from November 1993 to June 2001?

(b)  Is it at least as likely as not that the Veteran's currently diagnosed asthma is due to her service-connected left sinusitis?  Discuss the May 2011 medical opinion from J.W., PA-C.
      
(c)  Is it at least as likely as not that the Veteran's currently diagnosed asthma is permanently aggravated by her service-connected left sinusitis?  Discuss the May 2011 medical opinion from J.W., PA-C.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  
In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and the internet articles provided by the Veteran.  The examiner is asked to comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

10.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of her service-connected left sinusitis.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6510.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

11.  Provide a VA joints examination to the Veteran in order to assist in evaluating the severity of her service-connected residuals of a left broken wrist.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5215.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Include ranges of motion for the left wrist.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the left wrist, elbow and arm, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

The examiner should also address whether it is at least as likely as not that the Veteran currently experiences carpel tunnel syndrome, numbness, shooting pain from her wrist to her elbow, and/or arthritis in her left wrist.  If the Veteran currently experiences any of these symptoms, is it at least as likely as not that the symptoms are due to or permanently aggravated by her service-connected residuals of a left broken wrist?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

12.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of her service-connected disabilities (Type II diabetes mellitus, low back strain, residuals of a left broken wrist, polycystic ovaries with hirsutism, left sinusitis, infertility, and residual scar of the left eyelid) on her employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  

The medical opinion must address whether her service-connected disabilities alone are so disabling as to render her unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider the Veteran's Workers Compensation and Social Security Administration disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

13.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

14.  After the above actions have been completed, readjudicate the Veteran's claims of: (1) whether new and material evidence has been received to reopen a claim of service connection for anemia; (2) entitlement to service connection for hypertension, to include as secondary to the service-connected polycystic ovaries with hirsutism; (3) entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, to include as secondary to the service-connected polycystic ovaries with hirsutism; (4) entitlement to service connection for asthma, to include as secondary to the service-connected left sinusitis; (5) entitlement to an increased rating for the left sinusitis, currently evaluated as 0 percent disabling; (6) entitlement to an increased rating for the residuals of a left broken wrist, currently evaluated as 10 percent disabling; and, (7) entitlement to a TDIU.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


